Citation Nr: 1514912	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his June 2013 substantive appeal, the Veteran stated that he disagrees with his current 10 percent disability rating for tinnitus.  As that issue was not in appellate status, the Board accepts his statement as a claim for a higher disability rating for tinnitus, and REFERS it to the RO for appropriate action.


FINDING OF FACT

The Veteran's bilateral ear hearing loss was manifested by no more than Level III for the right ear and Level III for the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in the December 2011 letter that was provided before the initial February 2012 adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment, which the Board has reviewed.  The Veteran was afforded a VA examination for his hearing loss in January 2012.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disability and associated symptoms in detail, and supported all conclusions with analysis based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  An additional examination is not required because the Veteran has not reported worsening since January 2012.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

The Veteran contends in his December 2011 claim and elsewhere that his bilateral hearing loss is more disabling than his current noncompensable evaluation reflects.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).  

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  Such are not applicable in this case.

In the January 2012 VA audiogram, pure tone thresholds, in decibels, were as follows:

Jan. 2012

HERTZ



1000
2000
3000
4000
RIGHT
25
40
45
60
LEFT
30
65
75
85

The average decibel loss was 43 in the right ear and 64 in the left ear.  Speech discrimination was noted to be 82 percent in the right ear and 84 percent in the left ear.  The audiometry test results equate to Level III hearing in the right ear using Table VI, and Level III in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level III hearing in the right ear and Level III hearing in the left ear does not result in a compensable rating.

The Veteran's VA treatment records show that he underwent successful debridement (medical removal of dead, damaged, or infected tissue) of his right external auditory canal (EAC) in February 2012-approximately one month after his VA examination.  See CAPRI, p. 51.  The February 2012 VA clinician recommended additional hearing testing to reflect the Veteran's level of hearing after the debridement.  Id.  In March 2012, a VA audiologist found that the Veteran's hearing had improved by 10 decibels (dB) in the right ear after the debridement, there was approximately a 5 dB decrease in the low frequency thresholds of the left ear, and his speech discrimination scores had improved to 96 percent bilaterally.  Id., p. 42.  In December 2012, a VA audiologist found no significant changes in the Veteran's hearing since the previous testing in March 2012.  Id., p. 19.  The Veteran's speech discrimination scores were 92 percent bilaterally.  In February 2013, a VA physician recorded findings that were identical to the December 2012 results.  Id., p. 12.  The evidence since the January 2012 VA examination demonstrates that the Veteran's hearing loss improved after the February 2012 debridement, and does not meet the criteria for a compensable rating.

In evaluating the Veteran's claim for a higher rating, the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.  To the extent that the Veteran's hearing is impaired, as the Veteran has asserted, the fact that his hearing acuity is less than optimal does not by itself establish entitlement to a compensable disability rating.  To the contrary, under the Rating Schedule a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  Therefore, the preponderance of the evidence is against the claim and entitlement to a compensable evaluation is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss, which include difficulty hearing.  The rating criteria are therefore adequate to evaluate the bilateral hearing loss, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not submitted evidence of unemployability due to his bilateral hearing loss, and the January 2012 VA examiner found that his bilateral hearing loss symptoms do not impact his ability to work.  Thus, TDIU is not raised by the record.


ORDER

A compensable evaluation for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


